DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites the acronym “HEMA”. While the abbreviation is defined in the specification, the full term should be employed at its first appearance in the claims prior to the use of an acronym or abbreviation.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 9 recite a weight percentage, but give no basis for the measurement. Therefore, it is unclear if the basis is the hydrated lens at equilibrium/saturation, the total monomers, the total solids, or some other entity.
Claims 15-17 recite a product-by-process for a therapeutic molecule loaded contact lens. However, the scope of structures that are embraced is unclear because a number of variable parameters impact the final structure. The monomer blend and resulting proportions of available cationic binding sites impact the amount of anionic therapeutic molecule that can be held by the lens. The duration of soaking for the lens in the therapeutic molecule solution also impacts the amount of therapeutic molecule that is loaded into the lens. Since no values for these parameters are specified, the metes and bounds of the claims are unclear. 
	Claims not explicitly elaborated upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Patent No. 8,940,318) in view of Rosenzweig et al. (US PGPub No. 2002/0107337).
Sato et al. teach hydrogel contact lenses composed of a particular ratio of cationic and anionic monomers such that an anionic drug cargo is ionically bound to the hydrogel (see column 4 lines 15-23 and abstract). Hydrophilic monomers are also included as are crosslinking monomers (see column 6 lines 59-64 ad column 7 lines 18-19). An example is provided where hydroxyethylmethacrylate (HEMA), is combined with an anionic methacrylate monomer, a cationic methacrylate monomer, and dimethacrylate crosslinker, then placed in a contact lens mold and polymerized (see example 1; instant claim 11). The formed contact lens is incubated in a solution of the anionic drug sodium cromoglycate which loads the drug into the contact lens (see examples 1 and 4). The exemplified cationic monomer is methacrylamide propyl trimethyl ammonium chloride (MAPTAC). Sato et al. more generally teach monomers with quaternary ammonium groups and tertiary amino groups as the cationic monomer, where quaternary ammonium chloride salts are further taught to include 2-methacryloxyethyltrimethyl ammonium salt and MAPTAC (see column 4 lines 37-53). A range of exemplary water proportions in the fully hydrated contact lens is detailed to be from 38 to 48 wt%, based on the water saturated weight of the contact lens (see table 1 column 8 lines 25-38; instant claim 1). The water content is linked to the proportion of ionic monomers and detailed at an optimal range of proportions for the lens to achieve their desired water content (see column 5 lines 25-33). Example 4 details a water content of 38 wt% and MAPTAC at 6.5 wt%, based on the total monomer content (see instant claim 3). In addition, Sato et al. teach the water content to be a result effective variable that goes up when the proportion of ionic monomers increases and down when their proportion decreases (see column 4 line 55-column 5 line 10). A morpholino containing cationic monomer is not detailed.
Rosenzweig et al. teach contact lenses that are made from acrylate based polymerizable monomers where a cationic monomer is included (see paragraphs 51 and 70-71). The options for cationic monomers are taught to include quaternary ammonium salts such as 2-trimethyl-ammoniummethyl methacrylic chloride (also known as 2-methacryloxyethyltrimethyl ammonium chloride salt) as well as tertiary amino containing compounds such as 2-N-morpholinoethyl methacrylate (see paragraph 70). This compound meets the limitations of the instantly claimed monomer where X is methacrylate, n is 2, and Z is morpholino (see instant claims 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange the 2-N-morpholinoethyl methacrylate of Rosenzweig et al. for the MAPTAC of Sato et al. This modification would have been obvious because it is a tertiary amino containing monomer that is taught as an alternative to cationic monomers that are common to Rosenzweig et al. and Sato et al. in a contact lens. The exchange is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. A one-to-one molar exchange of the two monomers in example 4 would yield 2-N-morpholinoethyl methacrylate at 6 wt%, based on the total monomer content (see instant claim 3). The instantly claimed water content is obvious in light of those taught by Sato et al. due to the overlap of those that are taught with the claimed range and because the parameter is a result effective variable whose optimization is obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Claims 4-5, 13-16, and 18 recite product-by-process recitations for the claimed products. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore, when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 4-5 recite how the polymer is induced to polymerize, but there is no unique structure conferred by their recited light crosslinking that is absent in other methodologies. Claims 13-15 and 18 recite when the therapeutic is added to the contact lens preparation during production. Since the therapeutic is ionically bound to the contact lens via side chains of one of the monomers, the order of ingredient addition is not connected to a particular final structure or configuration. Claims 15-16 recite the concentration of a solution employed to load therapeutic agent into the contact lens. The lack of clarity in these claims makes their steps also unrelated to the structure of the claimed product. Thus, the limitations of the product-by-process claims are met by the product of Sato et al. in view of Rosenzweig et al. Therefore claims 1-5, 11, 13-16, and 18 are obvious over Sato et al. in view of Rosenzweig et al.

Claims 6-8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Rosenzweig et al. as applied to claims 1-5, 11, 13-16, and 18 above, and further in view of Sato et al. (JP 2004307574 – henceforth Sato B – English translation referenced for citations).
Sato et al. in view of Rosenzweig et al. render obvious the limitations of instant claims 1 and 18, where the contact lens includes an anionic drug. A steroid is not explicitly taught as this drug.
Sato B teaches a cationic polymer gel as a sustained drug release polymer matrix for use as an ophthalmic lens (see paragraphs 1-2). The contained drug is anionic which permits its ionic binding to the cationic groups in the gel (see paragraph 8). Envisioned anionic drugs include sodium dexamethasone phosphate and sodium cromoglycate (see paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange sodium dexamethasone phosphate, as taught by Sato B, for the sodium cromoglycate in the contact lens of Sato et al. in view of Rosenzweig et al. This modification would have been obvious because both compounds are envisioned anionic drugs to be bound by and delivered from a contact lens made with cationic monomers. The change is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 6-8, 17, and 19 are obvious over Sato et al. in view of Rosenzweig et al. and Sato B.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Rosenzweig et al. as applied to claims 1-5, 11, 13-16, and 18 above or over Sato et al. in view of Rosenzweig et al. and Sato B as applied to claims 6-8, 17, and 19, each separately further in view of Cejkova et al. (EP-0420598).
Sato et al. in view of Rosenzweig et al. and Sato et al. in view of Rosenzweig et al. and Sato B render obvious the limitations of instant claim 1, where a drug is included in the contact lens. Dexamethasone is the included drug in the case of Sato et al. in view of Rosenzweig et al. and Sato B. The proportion of drug in the lens is not expressed as a weight percentage.
Cejkova et al. teach a hydrogel contact lens that includes a drug molecule in the gel (see abstract). Both steroidal and non-steroidal anti-inflammatory drugs are envisioned in the contact lens where dexamethasone is named (see column 2 lines 45-55). The proportion of these compounds in the lens is taught to span from 0.05 to 5 wt%, depending on the choice of compound (see column 2 lines 45-55). Dexamethasone is taught at 0.5 to 1.5 wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the contact lens of Sato et al. in view of Rosenzweig et al. and Sato et al. in view of Rosenzweig et al. and Sato B such that the drug is present at 0.05 to 5 wt% generally, or at 0.5 to 1.5 wt% for dexamethasone. This modification would have been obvious because the ranges were known for a similarly configured contact lens. The ranges overlap with that instantly claimed, thereby rendering them obvious (see MPEP 2144.05). Therefore claim 9 is obvious over Sato et al. in view of Rosenzweig et al. and Cejkova et al. or Sato et al. in view of Rosenzweig et al., Sato B, and Cejkova et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Rosenzweig et al. as applied to claims 1-5, 11, 13-16, and 18 above, and further in view of Tsukada et al. (JP H1152303 – English translation referenced for citations).
Sato et al. in view of Rosenzweig et al. render obvious the limitations of instant claim 1. The thickness of the contact lens is not detailed.
Tsukada et al. teach a hydrogel contact lens that includes anionic and cationic monomers which permits ionic binding of a desired cargo molecule in the gel (see paragraphs 1 and 14-15). Tsukada et al. teach the thickness of an exemplary lens to be 0.2 mm (see paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the contact lens of Sato et al. in view of Rosenzweig et al. such that it has a thickness of 0.2 mm as taught by Tsukada et al. This modification would have been obvious because it was known for a similarly configured contact lens. Therefore claim 10 is obvious over Sato et al. in view of Rosenzweig et al. and Tsukada et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Rosenzweig et al. as applied to claims 1-5, 11, 13-16, and 18 above, and further in view of Chien (US PGPub No. 2018/0118868).
Sato et al. in view of Rosenzweig et al. render obvious the limitations of instant claim 1, where the contact lens includes hydrophilic monomers. While HEMA as well as other hydrophilic monomers are taught and exemplified by Sato et al., a silicone macromer is not named amongst them.
Chien teaches a contact lens composed of a polymer made from a combination of vinyl group or acrylate based hydrophilic monomer along with a crosslinkers (see paragraphs 9-12). In addition, to HEMA, Chien also teaches methacryl and methacrylamide siloxane macromers in the grouping of suitable hydrophilic monomers (see paragraph 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone based hydrophilic monomer of Chien for the HEMA monomer in the contact lens of Sato et al. in view of Rosenzweig et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 12 is obvious over Sato et al. in view of Rosenzweig et al. and Chien.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Rosenzweig et al. as applied to claims 1-5, 11, 13-16, and 18 above, and further in view of Neefe (US Patent No. 3,786,812).
Sato et al. in view of Rosenzweig et al. render obvious the limitations of instant claim 1. The localization of the therapeutic agent to the circumference of the contact lens is not detailed.
Neefe teaches a contact lens that provides vision correction as well as drug delivery where the corrective portion is in the center and the drug delivery portion is at the periphery (see column 1 lines 27-37). Various techniques for controlling the rate of drug release are detailed (see column 1 line 60-column 2 line 2). The separate regions of the lens with distinct utilities permits modification of each region for their own individual uses without having negative effects on one another.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the contact lens of Sato et al. in view of Rosenzweig et al. with the configuration of Neefe, where the drug is in the circumferential periphery of the lens. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 20 is obvious over Sato et al. in view of Rosenzweig et al. and Neefe.

Claims 1-5, 9, 11, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Efe et al. (Journal of the Brazilian Chemical Society 2013 24(5):814-820) in view of Sato et al. and Rosenzweig et al. 
Efe et al. teach hydrogels for drug delivery and name contact lenses as an application (see page 814 first column). The hydrogel is composed of HEMA, 4-acryloylmorpholine, and polyethylene glycol dimethacrylate as a crosslinker (see page 815 first column fourth full paragraph). Efe et al. detail the incorporation and release of ciprofloxacin HCL from the gel (see abstract). Various proportions of the three hydrogel components are combined along with an initiator and are then cast into a mold and polymerized via 365 nm wavelength light (see table 1 and page 845 second column second-third full paragraphs; instant claims 4-5).  As the molar percentage of 4-acryloylmorpholine is varied from zero to 30 while the relative proportions of the other polymerizable components are also changed, the mass fraction of water in a hydrated gel ranges from 35 to 55 wt%, based upon the dry gel weight (see table 3). The formed hydrogel is incubated in a solution of the anionic drug ciprofloxacin HCl which loads the drug into the hydrogel (see page 816 second column first full paragraph). The incorporated proportion of drug ranged from 3.4 to 6.1 wt%, based upon the dry gel (see table 4; instant claim 9). Efe et al. teach that the presence of the 4-acryloylmorpholine increased the amount of drug taken up by the gel while the crosslinker proportion was kept constant and the amount of drug taken up by the gel decreased as the proportion of 4-acryloylmorpholine was kept constant and the proportion of crosslinker was increased (see table 4 and page 819 first column last full paragraph). The higher swelling induced by the presence of the 4-acryloylmorpholine correlated with faster release rates (see table 4 and page 819 second column). Thus the water content is result effective variable related to the drug release rate. A morpholino containing monomer that meets the insntaly claim limitations is not detailed.
Sato et al. teach hydrogel contact lenses composed of ionic monomers such that an anionic drug cargo is ionically bound to the hydrogel (see column 4 lines 15-23 and abstract).
Rosenzweig et al. teach contact lenses that are made from acrylate based polymerizable monomers where a cationic monomer is included (see paragraphs 51 and 70-71). The options for cationic monomers are taught to include tertiary amino containing compounds such as 2-N-morpholinoethyl methacrylate (see paragraph 70). This compound meets the limitations of the instantly claimed monomer where X is methacrylate, n is 2, and Z is morpholino (see instant claims 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for the hydrogel of Efe et al. as a contact lens because they envision this utility and in light of Sato et al. who teach a similar ionic hydrogel as a contact lens that also delivers an anionic drug. It also would have been obvious to exchange the 2-N-morpholinoethyl methacrylate of Rosenzweig et al. for the 4-acryloylmorpholine of Efe et al. This modification would have been obvious because the compounds are similar morpholine based acrylate monomers and because such tertiary amino containing monomers are generally taught as cationic monomers for complexing anionic drugs in contact lens. The exchange is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. A one-to-one molar exchange of the two monomers in the samples of table 1 would yield 2-N-morpholinoethyl methacrylate at 0 to 37 wt% with most values falling between 13 and 23 wt%, based on the total monomer content (see instant claim 3). The instantly claimed water content is obvious in light of those taught by Efe et al. due to the overlap of the ranges that are taught with the claimed range and because the parameter is a result effective variable whose optimization is obvious (see MPEP 2144.05). Claims 13-16 and 18 recite a product-by-process recitations for the claimed products. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore, when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 13-15 and 18 recite when the therapeutic is added to the contact lens preparation during production. Since the therapeutic is ionically bound to the contact lens via side chains of one of the monomers, the order of ingredient addition is not connected to a particular final structure or configuration. Claims 15-16 recite the concentration of a solution employed to load therapeutic agent into the contact lens. The lack of clarity in these claims makes their steps also unrelated to the structure of the claimed product. Thus, the limitations of the product-by-process claims are met by the product of Efe et al. in view of Sato et al. and Rosenzweig et al. Therefore claims 11-5, 9, 11, 13-16, and 18 are obvious over Efe et al. in view of Sato et al. and Rosenzweig et al. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615